Citation Nr: 1225636	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for a left knee disability.

A review of the Virtual VA paperless claims processing system does not reveal additional documents pertinent to the present appeal. 

The Board remanded the instant claim in November 2011.

In April 2012, the Veteran's representative requested an additional 30 days to obtain evidence pertinent to the claim on appeal.  The Board granted this request in May 2012 and additional evidence was received in May 2012.  The Veteran's representative waived RO consideration of this additional evidence in July 2012.  See 38 C.F.R. § 20.1304 (2011). 


FINDINGS OF FACT

1.  The Veteran's left knee disability did not clearly and unmistakably preexist his service.

2.  The evidence of record does not establish a nexus between the Veteran's left knee disability and his service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim for service connection for a left knee injury in a June 2006 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice in accordance with Pelegrini.  In addition, this letter provided proper preadjudication notice in accordance with Dingess.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, various private treatment records, VA treatment records and the VA examination report have been obtained.  A September 2006 response from Dr. E. indicated that records related to the Veteran had been purged as he was last seen in 1995.

The Board's November 2011 remand instructed the AOJ to allow the Veteran the opportunity to identify the medical care providers who had treated him for his left knee disability prior to service.  A VA examination was then to be conducted to determine the nature and etiology of his claimed left knee disability.  A November 2011 letter to the Veteran requested that he identify the medical care providers that had treated him prior to January 1968 and complete an appropriate authorization form to allow VA to obtain such records.  A VA examination was then conducted in December 2011.  The Board therefore concludes that there has been substantial compliance with the terms of its previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999).

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim.



Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A.         § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Knee Disability

An October 1967 service entrance examination was negative for any relevant abnormalities.  The Veteran reported a "trick" or locked knee in an accompanying Report of Medical History (RMH) and the examiner noted that the Veteran had experienced a painful left knee "infrequently" after "long standing."  A February 1968 treatment note documented a severe left knee sprain and indicated that a cylinder cast had been placed on his knee.  This cast was removed 11 days later and a diagnosis of a left knee sprain was made.  A February 1968 left knee X-ray was negative.  The Veteran had been placed on a physical profile limiting his physical activity for two weeks as a result of this knee sprain.  

A December 1970 service discharge examination was negative for any relevant abnormalities and the Veteran denied a "trick" or locked knee in an accompanying RMH.  A January 1971 Statement of Medical Condition signed by the Veteran indicated that there had been no change in his medical condition since his last examination.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to his left knee.

An April 1993 private treatment note indicated that a recent Magnetic Resonance Imaging (MRI) scan had been essentially negative for any obvious meniscus injury.

A May 1995 private treatment note indicated that the Veteran had a history of left knee synovitis.  An X-ray revealed degenerative changes in the medial facet of the patellofemoral joint as well as an oblique tear through the posterior horn and body of the medial meniscus.

 A June 1995 private treatment note indicated that the Veteran underwent an arthroscopic medial meniscectomy due to a torn medial meniscus in the left knee.

An October 2006 VA treatment note contained an assessment of chronic bilateral knee pain.

A September 2007 VA orthopedic examination reflected the Veteran's reports that he had injured his left knee after stepping into a hole during basic training.  He then had a cast for 10 days and was told that he sprained his left knee.  Following this treatment, his left knee repeatedly swelled.  He underwent arthroscopic surgery for a torn medial meniscus in 1995 and underwent a total knee replacement in February 2007.  An October 2006 X-ray revealed moderate osteoarthritis.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of left knee degenerative joint disease, status-post total knee replacement was made.  The examiner opined that this left knee condition was not caused by or a result of an injury sustained during the Veteran's service.  There was no evidence that the Veteran's left knee sprain during service caused his degenerative joint disease years later.  In addition, the Veteran's right knee also required a total knee replacement, without injury in service.

In a September 2008 substantive appeal, the Veteran wrote that he had a "problem" with his left knee getting "slightly painful" after standing for a long time prior to service but did not seek medical care.  He experienced severe pain and swelling during service.  He contended that service aggravated his prior left knee condition.

An April 2011 VA orthopedic examination reflected the Veteran's reports of injuring his left knee after twisting it while stepping in a hole in 1968.  He continued to have left knee symptoms despite undergoing a total knee replacement in 2007.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that it was less likely than not that the Veteran's current knee pain was a continuation of the knee pain that was noted during service.  He was seen in 1968 for a knee sprain and wore a cylinder cast for 10 days but denied a trick or locked knee in a December 1970 discharge examination.  The examiner further opined that he was not able to resolve the issue of whether the Veteran's arthritis manifested within one year of service discharge without resorting to mere speculation as there were no X-rays from this time period and the Veteran himself did not know when his arthritis developed.  As for the Veteran's preexisting condition, he denied such a condition during the examination and a "highly illegible" note referred to something on the "left" and something "until age 16."  The examiner opined that he could not resolve this issue without resorting to mere speculation if there was a worsening of such injury during service.

The Veteran's October 1967 RMH noted his history of infrequent left knee pain after long standing but the accompanying physical examination found his no abnormalities in his left knee.  The December 2011 VA examiner noted that the Veteran denied a pre-service left knee disability and that he could not offer an opinion regarding the existence of such an injury.  The evidence therefore does not establish that the Veteran's left knee disability clearly and unmistakably preexisted service and he is entitled to the presumption of soundness for any left knee disability.  38 U.S.C.A. § 1111.

The Veteran has a current disability as he has been diagnosed with a variety of left knee disabilities, including degenerative joint disease.  In order for this current disability to be recognized as service connected, the evidence must establish a link between this condition and the Veteran's service or that his arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. §§  3.307. 3.309; Shedden and Hickson, supra.  

No opinion suggesting such a nexus has been submitted.  Both the September 2007 VA examiner and the February 2011 VA examiner opined that it was less likely as not that the Veteran's left knee disability was due to his service.  These opinions were based upon a review of the Veteran's claims file and contained a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  These opinions are being afforded great probative weight.  In addition, the Veteran has not alleged, and the clinical evidence does not suggest, a continuity of symptomology.

The Veteran is not competent to opine as to the etiology of his current left knee disability as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current left knee disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so in the instant case where the Veteran's right knee also required a total knee replacement despite the absence of an in-service injury.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his current left knee disability and service are not probative as to this question.  

Arthritis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The clinical evidence was negative for a diagnosis of arthritis until 1995, nearly 24 years after service discharge.  The February 2011 VA examiner determined that he could not offer an opinion regarding the date of onset of the Veteran's arthritis without resorting to mere speculation as there were no X-rays taken within one year of the Veteran's service.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered) 

As the evidence is against finding a nexus between the Veteran's left knee disability and his service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.





ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


